Citation Nr: 0610975	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  03-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

1.  Whether new and material evidence has been received to 
establish legal entitlement to Department of Veterans Affairs 
benefits.

2.  Whether the appellant has legal entailment to Department 
of Veterans Affairs benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel

INTRODUCTION

The appellant has alleged active service with the U. S. Armed 
Forces from September 1942 to December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 decision letter 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines.  In 
this decision, the RO determined that the appellant had not 
submitted the requisite new and material evidence to reopen a 
claim to establish legal entitlement to VA benefits.

In January 2004, the Board remanded this case for 
development.  The agency of original jurisdiction (AOJ) 
determined in January 2006 that new and material evidence had 
been received, but denied on the claim on its merits.  It has 
now returned for appellate consideration.


FINDINGS OF FACT

1.  Legal entitlement to VA benefits was denied in a March 
2002 Board decision.  The appellant was informed of the 
determination and of the right to appeal.  The appellant did 
not appeal this decision.

2.  The evidence added to the record since the March 2002 
decision is not cumulative of previously reviewed evidence, 
and raises a reasonable possibility of substantiating the 
claim.

3.  The appellant has provided no valid documentation 
verifying that he had qualifying military service.



CONCLUSIONS OF LAW

1.  The March 2002 Board decision denying legal entitlement 
to VA benefits is final.  New and material evidence 
sufficient to reopen the claim has been submitted.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2005).

2.  The appellant has not met the basic eligibility 
requirements for VA disability benefits. 38 U.S.C.A. §§ 101, 
107, 5103, 5103A (West 2002 & Supp. 2005); 38 U.S.C.A. 
§§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.8, 3.9, 
3.40, 3.159, 3.203 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim.

VA satisfied this duty by means of letters to the appellant 
issued in August 2002 and March 2004.  These letters informed 
him of the requirements to establish legal entitlement to VA 
benefits by establishing his claimed period of active 
service.  He was advised of his and VA's respective duties 
and asked to submit information and/or evidence pertaining to 
the claim to VA.  These letters, the Statement of the Case 
(SOC) issued in February 2003 and the Supplemental Statement 
of the Case (SSOC) issued in January 2006 informed him of 
applicable law and regulations, the evidence reviewed in 
connection with his claim by VA, and the reasons and bases 
for VA's decision.  The Board notes that a VCAA notification 
was issued prior to the initial adverse decision of September 
2002.  However, the notification was inadequate and the Board 
remanded this case in January 2004 to provide additional 
notification.  The AOJ remedied this deficiency by issuing 
the notification letter of March 2004, and then 
readjudicating this claim on its merits in January 2006.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for legal entitlement to VA benefits.  
However, he was not informed of the type of evidence 
necessary to establish an effective date.  As the current 
case is limited to whether the appellant has a legal 
entitlement to VA benefits, and does not concern whether 
actual service connection is warranted for any type of injury 
or disease, notification of the elements of a claim for 
service connection (to include the effective date of an 
award) is not applicable to this case.  See Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. 
Mar. 3, 2006).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  
By the VCAA letters discussed above, VA requested that the 
veteran identify information pertinent to verifying his 
claimed active service.  He provided such information and 
multiple attempts to verify his service have been conducted 
by the AOJ, to include the latest attempts in June and 
December 2005.  Assistance shall also include providing a 
medical examination or obtaining a medical opinion when such 
an examination or opinion is necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
However, as the current case concerns a legal issue of 
whether the appellant has legal entitlement to VA benefits, a 
medical examination and/or opinion is not required to 
equitably determine the issue on appeal.  The veteran was 
given an opportunity to request a hearing before VA on the 
Substantive Appeal (VA Form 9) he submitted in March 2003.  
He declined this opportunity.  Based on the above analysis, 
the Board concludes that further development is not required 
and adjudication of this claim is appropriate at this time.  
In addition, the AOJ fully complied with the Board's remand 
instructions of January 2004 and further development based on 
those instructions is not warranted.  See Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).  

To the extent that VA in any way has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  As all pertinent 
evidence obtainable by VA has been associated with the claims 
file, the Board finds that the duty to assist has been 
fulfilled and any error in the duty to notify would in no way 
change the outcome of the below decision.  The notification 
provided to the appellant in the letters, SOC, and SSOC 
discussed above provided sufficient information for a 
reasonable person to understand what information and evidence 
was needed to substantiate the claim on appeal.  In this 
regard, while perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard, supra.



New and Material Evidence

As noted above, the Board originally denied legal entitlement 
to VA benefits in a decision issued in March 2002.  The 
veteran did not appeal this decision and it is now final.  

Prior to the Board's decision of March 2002, the evidence in 
the claims file included the veteran's statements and 
documents from the Philippino Government.  Since the issuance 
of that decision, VA has obtained purported documentation of 
active service from the U. S. Armed Forces and alternative 
information regarding the veteran.  

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The evidence received since March 2002 is new and material as 
it was not before the VA adjudicator at that time and it 
includes evidence potentially verifying the appellant's 
claimed active service.  This evidence is neither cumulative 
nor redundant of any evidence obtained prior to June 2000.  
Finally, this evidence raises a reasonable possibility of 
substantiating the claim.  The Board finds that this issue 
must be reopened and adjudicated on its merits.

In a recent decision, the Court of Appeals for Veterans 
Claims held in Kent v. Nicholson, No. 04-181 (U.S. Vet. App. 
March 31, 2006) that, in order to successfully reopen a 
previously and finally disallowed claim, the law requires the 
presentation of a special type of evidence-evidence that is 
both new and material.  The terms "new" and "material" 
have specific, technical meanings that are not commonly known 
to VA claimants.  Because these requirements define 
particular types of evidence, when providing the notice 
required by the VCAA it is necessary, in most cases, for VA 
to inform claimants seeking to reopen a previously and 
finally disallowed claim of the unique character of evidence 
that must be presented.  This notice obligation does not 
modify the requirement that VA must provide a claimant notice 
of what is required to substantiate each element of a 
service-connection claim.  See Dingess v. Nicholson, No. 01-
1917 (U.S. Vet. App. Mar. 3, 2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought.

In this case, the RO reopened the claim, notified the veteran 
of the criteria for establishing service connection and then 
denied the claim on the merits.  By adjudicating the claim on 
a de novo basis, the RO provided the veteran with notice that 
describes what evidence would be necessary to substantiate 
the elements required to establish service connection.  Under 
these circumstances, there is no prejudice to the veteran in 
proceeding with this appeal.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

Legal Eligibility to VA Benefits.

Under applicable statutes and regulations, the term "veteran" 
means a person who served in the active military, naval, or 
air service and who was discharged or released under 
conditions other than dishonorable.  38 U.S.C.A. §§ 101(2), 
101(24); 38 C.F.R. § 3.1(d).

In determining whether an individual had any recognized 
active service, service in the Commonwealth Army of the 
Philippines is included, from and after the dates they were 
called into service of the Armed Forces of the United States.  
38 U.S.C.A. § 107(a); 38 C.F.R. § 3.8(c).  Service as a 
guerrilla is also included if the individual served under a 
commissioned officer of the United States Army, Navy, or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States forces.  Guerrilla service is established if a 
service department certifies that the individual had 
recognized guerrilla service, or unrecognized guerrilla 
service under a recognized commissioned officer if the 
individual was a former member of the United States Armed 
Forces or the Commonwealth Army.  38 C.F.R. § 3.8(d).

The period of active service will be from the date certified 
as the date of enlistment or the date of report for active 
duty, whichever is later, to the date of release from active 
duty or discharge.  In the case of members of the 
Commonwealth Army, the date of release will be no later than 
June 30, 1946.  38 C.F.R. § 3.9(a).  The active service in 
the guerrilla forces will be the period certified by the 
service department.  38 C.F.R. § 3.9(d).

For the purpose of establishing entitlement to VA benefits, 
the VA may accept evidence of service submitted by a 
claimant, such as a DD Form 214 (Certificate of Release or 
Discharge from Active Duty) or an original Certificate of 
Discharge, without verification from the service department.  
The VA may accept such a submission if the evidence consists 
of a document issued by the service department, the document 
contains the needed information, and the VA finds that the 
document is genuine and that the information on the document 
is accurate.  If the documents submitted by the claimant do 
not meet these requirements, the VA will request verification 
of service from the service department.  38 C.F.R. § 3.203.

In April 2001, in connection with the RO's adjudication of 
the appellant's claim for VA benefits, the RO requested the 
National Personnel Records Center (service department) to 
verify the appellant's dates of active service with the U. S. 
Armed Forces.  The service department responded in September 
2001 that the appellant had no service as a member of the 
Philippine Commonwealth Army, including recognized 
guerrillas, in the service of the U. S. Armed Forces.  The 
AOJ has repeatedly attempted to verify the appellant's 
service with the service department, to include alternative 
service numbers and dates of birth.  However, the NPRC has 
consistently replied in September 2002, June 2005, and 
December 2005 that this additional information did not 
establish verified active service.  The certification from 
the appropriate U. S. service department indicating that the 
appellant had no qualifying service is binding on VA.  See 
Spencer v West, 13 Vet. App. 376 (2000).  Moreover, the 
appellant has provided no further evidence that would warrant 
a request for re-certification from the service department.  
See Sarmiento v. Brown, 7 Vet. App. 80, 85 (1994).

The appellant has alleged that he served with the U. S. Armed 
Forces during World War II.  To support this claim he has 
submitted statements from himself and other alleged 
servicemembers in which it was asserted he had fought as a 
guerilla against Japanese forces in World War II, and 
documents from the Philippine Armed Forces and Government 
that recognized his military service during World War II.  
Based on the provisions of 38 C.F.R. § 3.203, none of the 
documents submitted by the appellant constitutes valid 
evidence of service because none of those documents was 
issued by a U. S. service department.  

While the term "service department" is not defined at 
38 C.F.R. § 3.203, the Board finds that this reference is in 
regards to a service department of the U. S. Government, not 
documentation arising from a foreign government.  See Pelea 
v. Nicholson, 19 Vet. App. 296 (2005).  This is directly 
implicated by the examples provided at 38 C.F.R. § 3.203 that 
use the formal names of documentation used by the U. S. Armed 
Forces to report active service, specifically the "DD Form 
214" which is a specific reference to a Department of 
Defense form, i.e. "DD."  In addition, VA has a specific 
regulation governing the submission of evidence from foreign 
countries at 38 C.F.R. § 3.202, which specifically addresses 
evidence received from the Philippines.  Regardless, as 
discussed below, the Board finds the evidence submitted by 
the appellant is not credible.

The appellant has also submitted U. S. Government forms of an 
Honorable Discharge certificate and Separation Qualification 
Record (WD AGO Form 100) that report active service with the 
U. S. Armed Forces.  However, these documents appear to be 
photocopies on nonstandard parchment paper.  In addition, 
they appear to be altered from an original form.  The block 
noting the appellant's name is in a different type face from 
the rest of the documents.  The Form 100 lists a date of 
birth inconsistent with the other documentation presented by 
the appellant.  This date was used by VA in an attempt to 
verify active service with the NPRC with a negative response 
in December 2005.  Even the Philippine government documents 
submitted at the same time in May 2002 appear to have 
mismatching type face when comparing the appellant's name to 
the rest of the document.  In addition, the submitted 
Philippino documents have been inconsistent.  A Certificate 
of Discharge, apparently from the Philippine government or a 
Philippine veterans' organization, issued in January 10, 1970 
was originally submitted in May 2002.  The appellant's 
service or serial number on this form was left blank.  
However, a photocopy of this form was received in December 
2002 had what appears to be a handwritten number at this 
blank.

Based on the inconsistencies and apparent alterations to the 
U. S. Government and Philippino government forms, the Board 
finds that the veteran's claims of active service and the 
documentation he has submitted in support of this claim are 
not credible.  See Washington v. Nicholson, 19 Vet. App. 362, 
366-67 (2005) (VA must determine the credibility and 
probative value of evidence.)  As noted above, multiple 
attempts by VA to verify active service with alternative 
information has consistently returned negative results from 
the service department.  Therefore, the Board finds that the 
alternative evidence submitted by the appellant does not 
establish that he had any period of active service with the 
U. S. Armed Forces.  See 38 C.F.R. § 3.203(a)(3).

The lay and documentary evidence submitted to support the 
appellant's contention that he had active military service 
with the U. S. Armed Forces during World War II is not 
credible.  In addition, the appropriate service department 
has not verified any active service, even after multiple 
attempts.  VA is bound by the determination of the 
appropriate service department of the U. S. Armed Forces.  As 
this office has not verified the appellant's active military 
service with the U. S. Armed Forces, and there is no other 
credible documentation to support the alleged service, the 
appellant is ineligible for VA benefits.  Therefore, his 
appeal must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law).

ORDER

As new and material evidence has been received regarding the 
issue of legal entitlement to VA benefits, to this extent the 
claim is granted and the issue of service connection is 
reopened.

As the appellant has not met the basic eligibility 
requirements for legal entitlement to VA disability benefits, 
the appeal is denied.



____________________________________________
R. F. Williams
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


